Citation Nr: 1521914	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for eczema.  


REPRESENTATION

Veteran represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.  The record was held open for 30 days to allow for the submission of additional evidence.  No evidence has been received by the Board, thus the Board will proceed with appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent skin disease VA examination was conducted in April 2013 and found the Veterans skin condition did not affect any exposed areas (face, neck and hands).  In March 2014 testimony, the Veteran indicated that his skin symptoms were present on his arms, legs, back, face and hands.  Thus, as the severity of the Veteran's skin disability may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted. 

In March 2014 testimony, the Veteran also indicated he received skin treatment from Dr. R., and that he had a future appointment scheduled in May 2014.  However, private treatment records from Dr. R. are not associated with the claims file.  Thus, the Board finds that the Veteran should also be afforded another opportunity to submit additional records related to skin treatment from Dr. R., or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain any records related to private treatment from Dr. R., to include in May 2014, or relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA dermatologic examination to ascertain the nature, and evaluate the current level of severity, of the Veteran's service-connected eczema.  The entire claims folder, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




